The dissent rests upon these findings and conclusions:
(1) This counter-proposition from the appellees' brief, together with the appended list of authorities cited by them in support thereof, is adopted as expressive of the view here taken that the judgment of the trial court in this cause was correct, and should have been sustained:
"Appellants' case rests wholly upon the contention that title revested in them after the Buchtien foreclosure. Title did not revest in them unless they held a warranty, either express or implied. All rights which they held under the mineral deeds, including the warranty therein, were merged into the judgment in the Federal Court, and unless they have a warranty by virtue of the judgment in the Federal Court, they have no warranty. The judgment in the Federal Court does not contain a warranty, and hence, at the time of Buchtien foreclosure, appellants held no warranty. Since they held no warranty, title did not revest in them after the Buchtien foreclosure."
                                 "Cases.
"Beitel v. Dobbin, Tex.Civ.App. 44 S.W. 299, writ refused; Burlington State Bank v. Marlin Nat. Bank, Tex.Civ.App. 207 S.W. 954; Caswell v. Llano Oil Co., 120 Tex. 139, 36 S.W.2d 208; Cavers v. Sioux Oil Co., Tex.Com.App., 38 S.W.2d 862, 864; Cherry v. Farmers Holding Co.,138 Tex. 576,160 S.W.2d 908; Davis v. Biggs, Tex.Civ.App. 182 S.W.2d 1017; Davis v. First Nat. Bank, 139 Tex. 36, 161 S.W.2d 467, 144 A.L.R. 1; Flaniken v. Neal, 67 Tex. 629, 4 S.W. 212; Freeman v. McAninch, 87 Tex. 132,27 S.W. 97, 47 Am. St. Rep. 79; Lindsay v. Freeman, 83 Tex. 259,18 S.W. 727; Litton v. Waters, Tex.Civ.App. 161 S.W.2d 1095; Permian Oil Co. v. Smith, 129 Tex. 413, 107 S.W.2d 564, 111 A.L.R 1152; Id., Tex. Civ. App.73 S.W.2d 490; Standard Savings  Loan Ass'n v. Miller, Tex. Civ. App.114 S.W.2d 1201; Sumter v. Humble Oil, Tex.Civ.App. 139 S.W.2d 623; Talley v. Howsley, Tex.Sup., 176 S.W.2d 158; Thomas v. First State Bank, Tex.Civ.App. 57 S.W.2d 262; Trammell v. Rosen, 106 Tex. 132,153 S.W. 1161; Vaughan v. Kiesling, *Page 322 
Tex.Civ.App. 150 S.W.2d 435; Webb v. National Standard Fire Ins. Co., Tex.Civ.App. 179 S.W.2d 587; White v. White, Tex.Sup., 179 S.W.2d 503.
                                 "Texts.
"26 Tex.Jur., 29, Judgments, Sec. 361-2."